UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4101


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE PINEDA-GOMEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:10-cr-01104-RMG-7)


Submitted:   November 20, 2012            Decided:   December 6, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Robert Snead, Greenville, South Carolina; Janis Richardson Hall,
Greenville, South Carolina, for Appellant.       William Norman
Nettles, United States Attorney, Columbia, South Carolina; Peter
T. Phillips, Assistant United States Attorney, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Charleston,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose Pineda-Gomez pled guilty pursuant to a written

plea agreement to conspiracy to distribute five kilograms or

more of cocaine, money laundering and possession of a firearm by

an illegal alien.         On appeal, counsel for Pineda-Gomez has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for appeal but

questioning whether Pineda-Gomez’s conviction for possession of

a firearm by an illegal alien in his home violates the Second

Amendment of the United States Constitution.                         The Government

asserts    that    the    appeal      should    be   dismissed       as     barred   by

Pineda-Gomez’s waiver of the right to appeal included in the

plea agreement.      Pineda-Gomez was advised of his right to file a

pro se supplemental brief, but has not done so.

               Upon review of the plea agreement and the transcript

of the hearing pursuant to Fed. R. Crim. P. 11, we conclude that

Pineda-Gomez      knowingly     and    intelligently        waived    his    right    to

appeal his conviction and sentence.                  Accordingly, because the

waiver    of    appeal    is   valid    and    the   Government      now     seeks   to

enforce it, we dismiss Pineda-Gomez’s appeal as to his Second

Amendment challenge to his conviction of possession of a firearm

by an illegal alien, as it is within the scope of the waiver.

We have reviewed the entire record in accordance with Anders and

have   discerned     no   meritorious      issues     for    appeal       outside    the

                                          2
scope of the waiver.           We therefore affirm the district court’s

judgment   as   to    all   issues   not   encompassed      by   Pineda-Gomez’s

valid waiver of appellate rights.

           This court requires that counsel inform Pineda-Gomez,

in writing, of the right to petition the Supreme Court of the

United States for further review.           If Pineda-Gomez requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on Pineda-Gomez.                 Finally,

we   dispense   with    oral    argument   because    the    facts   and   legal

contentions     are   adequately     presented   in   the    materials     before

this court and argument would not aid the decisional process.



                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                       3